DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Wolf on 19 August 2022.

The application has been amended as follows: 

IN THE CLAIMS

Cancel claim 9

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1, 6-8, and 10-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a seal having the details, as set forth in claims that include elements such as  a first portion having a first width that extends in a radial direction of the seal, a second portion that is joined with the first portion and having a second width that is smaller than the first width, and a first recess that is located in the first portion to reduce a width expansion of the first portion when the seal is compressed in an axial direction of the seal, wherein the seal comprises in sequence, an upper side section, an outer side section, a first lower side section, a first inner side section, a second lower side section, and a second inner side section joining the upper side section and configured to face a product when the seal is arranged to provide sealing between two components, wherein: the first recess forms a recess in the upper side section, a first protrusion is arranged on the upper side section, a second protrusion is arranged on the upper side section, at a location further away from the second inner side section than the first protrusion, a second recess is located in the first portion to form a recess in the upper side section, the second protrusion extends above the first protrusion in the axial direction, and the first protrusion and the second protrusion are the only protrusions on the upper side section.  Relevant references, such as DE 102016105047 (DE ‘047) disclose a seal (100, as seen in Figs. 1 and 3) comprising: a first portion (e.g. the portion including 109a and b denoted) having a first width (e.g. B1+B2 as seen between Figs. 1-3) that extends in a radial direction (i.e. the horizontal direction in the Figs.) of the seal, a second portion (e.g. including the rest of the seal) that is joined with the first portion (as seen in Figs. 1 and 3) and having a second width (e.g. B1 as seen between Figs, 1-3) that is smaller than the first width (as seen in Figs. 1 and 3), and a first recess (112) that is located in the first portion (as seen in Figs. 1 and 3) to reduce a width 10expansion of the first portion when the seal is compressed in an axial direction (i.e. the vertical direction of the page) of the seal (i.e. as seen in Fig. 1 the first recess will have the claimed intended use/capability at least to some extend and under some uses as it at least reduced the amount of material (versus the recess not being there) and thus with less material less expansion in the width direction is possible under some load conditions. Additionally it is substantially the same as Applicant’s and would have the same capabilities), wherein the seal comprises in sequence (as seen in Fig. 3 going in sequence around the cross-section shown), an upper side section (e.g. including 109a, 112, 109b), an outer side section (e.g. including 106, 103c, 108), a first lower side section (e.g. including 105, 103b), a first inner side section (e.g. including 107, 103a, 104), a second lower side section (e.g. including the part joining 104 to 111) and a second inner side section (e.g. including 111) joining the upper side section (as seen in Fig. 3) and configured to face a product when the seal is arranged to provide sealing between two components (examiner notes this is an intended use limitation and is given little patentable weight, as the seal of DE ‘047 is capable of such a use (see Fig. 1 and as 4 is disclosed as being open to the interior of a container or pipe in  paragraph [0022] of the English language equivalent US2019/0049015 as indicated by Applicant in the 19 June 2020 IDS)), wherein the first recess forms a recess in the upper side section (as seen in Fig. 3, etc.), a first protrusion (109b) that is arranged in the upper side section (as seen in Fig. 3), and a second protrusion (109a) that is arranged on the upper side section (as seen in Fig. 3), at a location further away from the second inner side section than the first protrusion (as seen in Fig. 3 as it is radially closer to the inside and the first protrusion is radially closer to the outside), and the first protrusion and the second protrusion are the only protrusions on the upper side section, but fail to disclose the second protrusion extends above the first protrusion in the axial direction (in combination with the other claimed limitations). Other references such as Coonce et al. (US 6,039,319) disclose a similar seal having a first portion having a first width that extends in a radial direction of the seal, a second portion that is joined with the first portion and having a second width that is smaller than the first width, and a first recess that is located in the first portion to reduce a width expansion of the first portion when the seal is compressed in an axial direction of the seal, wherein the seal comprises in sequence, an upper side section, an outer side section, a first lower side section, a first inner side section, a second lower side section, and a second inner side section joining the upper side section and configured to face a product when the seal is arranged to provide sealing between two components, wherein: the first recess forms a recess in the upper side section, a first protrusion is arranged on the upper side section, a second protrusion is arranged on the upper side section, at a location further away from the second inner side section than the first protrusion, a second recess is located in the first portion to form a recess in the upper side section, but fail to disclose that the second protrusion extends above the first protrusion in the axial direction (in combination with the other claimed limitations).
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675